UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6843



ROBERT A. REED,

                                              Petitioner - Appellant,

          versus


THE STATE OF MARYLAND; J. JOSEPH CURRAN, JR.,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
01-600-PJM)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert A. Reed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert A. Reed seeks to appeal the district court’s order

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000) as untimely.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See Reed v. Maryland, No.

CA-01-600-PJM (D. Md. Apr. 11, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2